Citation Nr: 1823991	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-20 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability with neuropathy of the lower extremities, claimed as secondary to service connected disease or injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  His awards and decorations include the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2016, this issue was remanded to the Agency of Original Jurisdiction (AOJ).  There has been substantial compliance with the remand instructions and this matter is again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file. 


FINDINGS OF FACT

1.  A low back disability with neuropathy was not manifest during service and neither arthritis, nor an organic disease of the nervous system, were manifest within one year of separation.  A low back disability with neuropathy is not related to service.

2.  A low back disability with neuropathy is not secondary (caused or aggravated) to a service-connected disease or injury.


CONCLUSION OF LAW

A low back disability with neuropathy was not incurred in, or aggravated by service, and neither arthritis, nor an organic disease of the nervous system, may be presumed to have been incurred therein, and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded these matters in September 2016.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, schedule the Veteran for an appropriate VA examination, and readjudicate the claim.   The claims file contains the requested outstanding evidence and the Veteran was scheduled for and attended an appropriate May 2017 VA examination.  The RO readjudicated the claim most recently in a September 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board finds that the appeal may be considered on the merits.

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  Service connection for chronic disease may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  With respect to the current appeal the list of current diseases includes arthritis and organic diseases of the nervous system.  

Service connection for a recognized chronic disease can also be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board notes that the Veteran is not asserting that his claimed disabilities resulted from him engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C. § 1154(b) (2012) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that a low back disability with neuropathy of the lower extremities is entitled to service connection, secondary to his diabetes.  See December 2006 correspondence. 

The Veteran's service treatment records (STR) are associated with the claims file.  There are no complaints of back pain or neuropathy of the lower extremities, and his May 1968 separation examination determined that his spine and lower extremities were normal.  There is no proof of low back pathology, arthritis or a neurologic deficit within one year of separation from service or (for the neurologic deficit) within one year of last exposure to Agent Orange. 

The Veteran's private physician stated that he had been caring for the Veteran since July 2001 for several medical issues, including lumbar spinal stenosis.  See October 2005 correspondence. 

June 2004 private treatment records reflect that the Veteran suffered from hypertrophic spondylosis, which affected the bodies of L1 through L5.  There was narrowing of the 1st through the 5th lumbar intervertebral disc spaces, and facet arthritis was noted at L3, L4, and L5.

In November 2006 correspondence, the Veteran's private physician stated that it was, "possible that erratically due to the microvascular complications with diabetes, some of [the Veteran's] back pain in terms of degenerative disc and joint disease is perhaps linked to his secondary complications of diabetes mellitus."

In June 2007 correspondence, another private physician stated that due to the microvascular complications with diabetes, the Veteran's back pain was directly related and was a secondary complication with degenerative disc and joint disease also linked to diabetes.  The physician stated that the Veteran had intense back pain and frequent numbness and weakness in one leg.

June 2007 private treatment records revealed that the Veteran had pain primarily in his left SI joint from pelvic asymmetry and leg length discrepancy.

May 2008 private treatment records reveal that the Veteran's private physician opined that the pain across the Veteran's back may have some posterior element pain associated with facet arthropathy.

December 2009 private treatment records reflect that the Veteran suffered from cord compression in his back and neck.  The Veteran reported that his back pain was at belt level, primarily on the left side.  He also experienced problems with pain in his left leg on ambulation and described this as shooting pain, which he attributed to his diagnosis of spinal stenosis.  These private treatment records reflect that the Veteran was diagnosed with cervical and lumbar spinal stenosis and osteoarthritis in the back and neck.

The Veteran was afforded a VA examination in June 2011.  After examining the Veteran and reviewing his medical history, the examiner concluded that diabetes does not cause central cord syndrome.  The Veteran's central cord syndrome was the result of a complication from surgeries he had in December 2009 for a nonservice-connected disorder.

September 2016 private treatment records reflect that the Veteran had severe degenerative disc disease at L1-S1 with disc space narrowing and marginal spurring.

Pursuant to the September 2016 Board remand, the Veteran attended another VA examination in May 2017.  The examiner reported that the Veteran had degenerative arthritis of the spine, intervertebral disc syndrome (IVDS), and spinal stenosis.  The Veteran stated that around 2005, he thought he was overworking his back by hauling firewood and working in the garden because he experienced back pain.  He told the examiner that he sought medical attention and was told that his back pain was attributable to a strain and he was told to abstain from hard labor and consider wearing lifts in his shoes.  He reported that he was experiencing a burning pain across his lower back and left leg, as well as left hip and left leg weakness.

Following an examination of the Veteran and a review of the claims file, the examiner concluded that the Veteran's back disability was less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  First, she explained that the weight of the medical literature was against diabetes causing a back condition.  Then the examiner explained that degenerative disc disease, degenerative arthritis, and stenosis are common in people the Veteran's age and are part of the aging process.  She also reasoned that the Veteran's BMI of 36.28 places him in the obese category, which can put stress on the back and lead to degenerative changes.  The Veteran had a long history of smoking, and the examiner stated that smoking also can lead to degenerative changes.  The examiner went on to say that after service, the Veteran was able to do work and do physically demanding activities such as chopping firewood and gardening.  Furthermore, the Veteran's diabetes was well controlled for years.  

The examiner also addressed whether the Veteran's back disability was directly related to service.  She stated that the Veteran's STR's did not include any treatment or manifestations of a back disability, and his back was determined to be normal at the May 1968 separation examination.  She also noted that the Veteran did not seek treatment for his back for nearly 36 years following separation.  She again emphasized that the Veteran's back disability was not unusual for someone his age, and his BMI could have led to additional stress on his back, leading to a back disorder.  Therefore, the examiner concluded that the Veteran's back disability was less likely than not incurred in or caused by in-service injury, event or illness.  

The examiner also determined that there was no evidence that the Veteran's diabetes could have aggravated a back disability, because the Veteran's back disability did not occur prior to 2004.

An addendum opinion was obtained in August 2017.  Following a review of the claims file, to include the November 2006 and June 2007 private opinions potentially linking the Veteran's back disability to his diabetes, the examiner again determined that the Veteran's back disability was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner explained that the weight of the current medical literature was against diabetes causing a back condition to include degenerative disc disease, degenerative arthritis and stenosis.  Degenerative arthritis is a part of the normal aging process.  At the time of the examination, the Veteran was 71 years old and was out of the military for 49 years.  There was no medical nexus establishing causality between the Veteran's current complaints and his service.  After reviewing the Veteran's STR's, the examiner concluded that there were no residual or chronic disabilities subject to service connection, or demonstrated by evidence following service.  She also noted that the Veteran's May 1968 separation examination was normal.  The Veteran had significant risk factors, including obesity and age.  After military service, the Veteran was able to do physically demanding activities.  Additionally, medical records revealed that Veteran's diabetes mellitus was controlled. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against finding that entitlement to service connection for a low back disability with neuropathy is warranted.

In reaching that conclusion, the Board finds the opinions expressed in the May and August 2017 VA examination reports to be the most probative evidence of record.  The opinions were based on review of the claims file, interview of the Veteran, and a physical examination.  The examiner considered the evidence of record, to include the November 2006 and June 2007 private opinions potentially linking the Veteran's back disability to his diabetes, and concluded that the Veteran's low back disability was less likely than not caused by or aggravated by service or proximately due to or the result of the Veteran's diabetes.  The examiner provided extensive rationale for the opinions expressed, including a discussion of the Veteran's treatment records and other risk factors.  The examiner concluded that the more likely cause of the low back disability with neuropathy was the Veteran's age and weight.  A complete rationale for the opinions was provided and the findings were consistent with the evidence of record. 

The Board has also considered the November 2006 and June 2007 private opinions potentially linking the Veteran's back disability to his diabetes, however we have determined that the opinions are not highly probative.  The November 2006 opinion does not provide sufficient rationale or explanation.  Furthermore, the opinion uses the terms, "possible" and "perhaps" when discussing a potential relationship between the Veteran's diabetes and his low back disability.  The opinion merely concludes that a relationship between the two disabilities is within the realm of possibility.  Therefore, we do not find this opinion to be highly probative.  

In regards to the June 2007 private opinion, the Board has also determined that this opinion is not as probative as the May and August 2017 VA opinions because it did not provide sufficient rationale.  The May and August 2017 VA opinions were supported by valid rationale, as discussed above, and explained that the Veteran's diabetes was well controlled and there were other, more significant risk factors contributing to a low back disability. 

The Board has also considered the Veteran's lay statements and assertions that his diabetes caused his low back disability with neuropathy.  He is competent to relate what he was told by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007.  Here, he is competent to report that there may be a relationship between his back pathology and diabetes.  However, his own lay opinion is accorded no greater probative value than the medical evidence upon which it is based.  Since the foundation of his opinion is of lessened probative value, his lay opinion is necessarily of lessened probative value.

Additionally, the Veteran has never alleged that his low back disability with neuropathy was incurred in or caused by an in-service injury, event or illness, that it manifested to a compensable degree within one year of separation, or that he experienced a continuity of symptoms.  The Veteran has maintained that he started experiencing pain in his back around 2005, and that he believed it was due to his diabetes.  There no evidence of record which suggests that the Veteran's low back disability with neuropathy is directly or presumptively related to his service.  Additionally, as discussed above, the highly probative May and August 2017 VA opinions concluded that it was less likely than not that the Veteran's low back disability with neuropathy was incurred in or is otherwise related to his service. 

Thus, there is no competent evidence of record suggesting that the Veteran's low back disability with neuropathy was incurred in or is otherwise related to his service.  In regard to secondary service connection, the more probative and credible evidence is against the claim.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a low back disability with neuropathy of the lower extremities, claimed as secondary to service connected disease or injury is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


